     Case 3:17-cv-00601-MHL Document 78-10 Filed 03/08/19 Page 1 of 1 PageID# 1059



 1                                                                                                                      EXHIBIT J
      ,0 ®-© ^ CrasHitOvifoe Tl>e rfuth ijvc ^    ^

 2     *'   ■>   C    A httpsv/!it«smtt.eom/new$/@tlofange/crDwdsoun:o-the-truth-tiv8-reiaAch-on'-niossadywood                                                                               it               %



 3


4                                                                news       story      video      crowdsourcethetroth        mossad

                                                                                                                                                          Reply   9 8
 5
                                                                                               Authors get paid when people like you upvote theirpost
6                                                                              ifyou enjoyed what you read here, create your account today and start earning FREE STEEM!



 7

                                                                                                                                                                    Son Ol der: Trending "
 8
                                                                          dakin{Sd(S5)» • last year
                                                                           Resteemed...
9


10

11


12


13


14

      0«0        O Crs..vds«,«„jTh<.T,
15
                                                                                                                                                                                                  , O   O    ® :

16                                                                                                               Trending    New       Hot   Promoted                                                       Login |
17
                                                                              Crowdsource The Truth Live Reseach
18
                                                                              on Mossadywood
19                                                                                       defango (64) -             lews • last vear




20


21


22                                                                                                                                                ■L..
                                                                                                                                                   rnsXmmS^




23

24


25


26                                                                           Jason Goodman is on the payroll of a man named Arnan Milchan. Arnan
                                                                             has Jason doing work partly out of blackmail. Jason was at parties with a
27                                                                           producer named Brian Singer and there were underaged boys and girls.
                                                                             Jason was being paid $2,788 a week and its now up to $3500 a week. Laura
                                                                              T.oorner is m.^kincr $7000 a week from Milchan, Black Cube feed them info.
28




      DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT J - 1
